DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scot Amankwatia on 4/1/2022.

The application has been amended as follows: 
Claim 1, line 26, DELETE --than--
Claim 1 line 29, after “light emitting area” INSERT --;
wherein the function member is constituted by a louver film--
Claim 2 lines 1-2, DELETE --wherein the function member is constituted by a louver film in which light shielding films are-- INSERT --wherein the louver film is constituted by light shielding films that are--
Claim 3 lines 1-2, DELETE --wherein the function member is constituted by a louver film in which light shielding films are-- INSERT --wherein the louver film is constituted by light shielding films that are--
Claim 4 lines 1-2, DELETE --wherein the function member is constituted by a louver film in which light shielding films are-- INSERT --wherein the louver film is constituted by light shielding films that are--


Allowable Subject Matter
Claims 1-6 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, “the function member is disposed between the second lens cover and the second lighting unit so as to overlap the third light emitting area when seen in a front view… when the light emitting surface is seen from a view from diagonally above, blocking light emitted above the first light emitting area and the second light emitting area… transmitting through light… wherein the function member is constituted by a louver film.”
The use of  louver film in overlapping light emitting areas is not taught by the prior art in the art of vehicular lighting. The Examiner finds that blocking the light in the manner claimed, in light of the structure of claim 1, is a nonobvious utilization of a louver film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sahlin 2015/0316227 teaches a vehicle stacked light guide structure to emit in different directions. 
Watanabe 2017/0267163 teaches a light guide structure for emitting light. 	
11,230,225 teaches using a louver to be open or close to emit light externally from a vehicle. 
Roberts 5,361,190  teaches optional louver films for emitting light in a predetermined direction.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570. The examiner can normally be reached 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J. Peerce/Primary Examiner, Art Unit 2875